Citation Nr: 0325726	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's surviving spouse is entitled to special 
monthly pension based on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in September 1964.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to special monthly pension benefits 
based on the need for aid and attendance was included in an 
August 2002 statement of the case and a November 2002 
supplemental statement of the case.  However, the appellant 
has limited her appeal to the question of entitlement to 
special monthly pension based on being housebound.  She noted 
this in her notice of disagreement and in her substantive 
appeal.  She confirmed this election with a personal 
statement in December 2002 where she limited her continued 
disagreement to the RO's action of the denial of housebound 
benefits.  As such, the issue of entitlement to additional 
allowance for special monthly pension based on the need for 
aid and attendance is not before the Board.  See 38 C.F.R. § 
20.200 (2002) (an appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal).


REMAND

The appellant is seeking entitlement to special monthly 
pension based on being housebound.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  The 
requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.  
38 U.S.C.A. § 1541(e) (West 2002); 38 C.F.R. § 3.351(f) 
(2003).

The appellant contends that she is housebound because she is 
no longer able to operate a car because of vision problems 
and because of physical limitations.  The appellant presented 
evidence from her eye specialists regarding her diminished 
visual acuity.  She also presented evidence from her general 
physician, H. Hoody, M.D., in October 2002.  The evidence 
from Dr. Hoody consisted of a form that contained a number of 
questions pertaining to a patient's need for aid and 
attendance or whether the patient was housebound.  

Dr. Hoody noted that the appellant was capable of dressing 
and undressing herself, could eat meals, keep herself clean 
and presentable and attend to the needs of nature.  He noted 
several physical limitations to include severe degenerative 
arthritis of the right hip and osteoarthritis of the lumbar 
spine.  The appellant was able to walk 10-15 feet without 
assistance and 50-75 feet with the assistance of a cane.  Dr. 
Hoody also said that the appellant was not bedridden.  
However, Dr. Hoody failed to answer a question on the form 
that directly asked whether the appellant's disabilities 
restricted her to her home or immediate premises.  It is not 
known whether this was an oversight or not.  Dr. Hoody should 
be contacted and asked to provide an answer to that question 
as it goes to the heart of the appellant's claim. 

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, prior 
to the appellant's current claim.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

There is no indication in the claims file that the appellant 
was apprised of the provisions of the VCAA or of VA's duty to 
provide notice and duty to provide assistance in the 
development of her claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.  Accordingly, the 
appellant must be informed of the evidence necessary to 
substantiate her claim for special monthly pension benefits 
based on being housebound.

In May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (allowing the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  The practical result of the DAV decision is 
that it prohibits the Board from providing notice of the VCAA 
to claimants in the first instance.  

In a September 2003 opinion, the Federal Circuit ruled that 
VA's regulation regarding the notice to be provided under the 
VCAA to be invalid.  See Paralyzed Veterans of America (PVA) 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009-, 
7010 (Fed. Cir. Sept. 22, 2003).  Specifically, the Federal 
Circuit found VA's notice regulation at 38 C.F.R. 
§ 3.159(b)(1) to be inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) in that it allowed for VA to decide a case after 
only a thirty-day notice period rather than the one-year 
period provided by statute.  The full impact of the decision 
has not yet been assessed, but taken in context with the DAV 
decision, it appears that a claimant should be given a one-
year period to respond to a notice that information or 
evidence is required of her, unless there is sufficient 
evidence of record to substantiate a claim or other 
circumstances permit the adjudication of the claim prior to 
the expiration of the one-year period.

The appellant must be informed of the statutory and 
regulatory provisions of the VCAA and provided the proper 
notices and assistance required under the law.  A remand of 
the case is therefore required so that the provisions of 
38 U.S.C.A. § 5103 are complied with as required by the 
Federal Circuit decisions in DAV, PVA, and the United States 
Court of Appeals for Veterans Claims opinion in Quartuccio.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The appellant should be specifically 
told of the information or evidence 
she should submit, if any, and of 
the information or evidence that VA 
will obtain with respect to her 
claim for entitlement to special 
monthly pension based on being 
housebound.  38 U.S.C.A. § 5103(a) 
(West 2002).  She should also be 
told of the period for response as 
set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), if applicable.  

2.  Dr. Hoody should be contacted 
and requested to provide an opinion 
on whether the appellant is 
substantially confined to her house 
or immediate premises by 
disabilities reasonably certain to 
remain throughout her lifetime.  If 
Dr. Hoody is not available to 
provide such an opinion, the RO 
should seek such medical opinion 
evidence elsewhere, such as by VA 
examination, if necessary.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

